
	
		I
		112th CONGRESS
		1st Session
		H. R. 526
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Calvert (for
			 himself and Mr. Jackson of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Ways and Means and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Transportation to establish
		  and collect a fee based on the fair market value of articles imported into the
		  United States and articles exported from the United States in commerce and to
		  use amounts collected from the fee to make grants to carry out certain
		  transportation projects in the transportation trade corridors for which the fee
		  is collected, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Our Nation’s Trade, Infrastructure,
			 Mobility, and Efficiency Act or the ON TIME Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The growth in international trade,
			 particularly containerized trade, is placing pressure on the Nation’s
			 transportation network and influences traffic congestion in the areas
			 surrounding the major United States international gateways.
				(2)United States
			 freight gateways handled more than $3.4 trillion of international merchandise
			 trade in 2008, an increase of 9 percent from 2007.
				(3)From 1990 to 2008,
			 the value of United States international merchandise trade grew from $889
			 billion to $3.4 trillion, increasing at an average annual rate of 8 percent per
			 year.
				(4)Since 1990, the
			 value of United States land trade with Canada and Mexico has grown at an
			 average annual rate of 8.1 percent per year.
				(5)Existing trade
			 agreements, in addition to potential future agreements, foreshadow an even
			 greater increase in international trade and further increases of freight
			 shipments congestion.
				(6)In addition to
			 being a member of the World Trade Organization, the United States has agreed to
			 11 free trade agreements and is in various stages of negotiation with 4
			 different countries and multi-lateral organizations with regards to other
			 potential free trade agreements.
				(7)In 2009, traffic
			 congestion caused Americans to travel an additional 4.8 billion hours and to
			 purchase an extra 3.9 billion gallons of fuel for a congestion cost of $115
			 billion according to the Texas Transportation Institute’s 2010 Urban Mobility
			 Study.
				(8)The average cost
			 of traffic congestion per commuter was $808 in 2009 compared to an
			 inflation-adjusted $351 per commuter in 1982.
				(9)Traffic congestion
			 in 2009 resulted in $33 billion in additional costs to trucks carrying our
			 Nation’s goods to suppliers, manufacturers, and markets.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)address major
			 transportation investment needs in national trade gateway corridors;
				(2)reduce freight
			 congestion along current and future trade corridors and provide congestion
			 mitigation along surface transportation routes that are or will be congested as
			 a result of current or future growth in international trade; and
				(3)develop corridors
			 that will increase freight transportation system reliability and enhance the
			 quality of life for United States citizens.
				3.Establishment and
			 collection of national trade gateway corridor fee
			(a)Import
			 fee
				(1)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall issue regulations
			 that establish a national trade gateway corridor fee on each article that is
			 imported into the United States in commerce.
				(2)Amount
					(A)In
			 generalThe amount of the fee on each article that is imported
			 into the United States in commerce shall be equal to .075 percent of the value
			 of the article that is subject to the fee or $500, whichever is less.
					(B)Value
			 definedFor purposes of
			 subparagraph (A), the term value has the meaning given the term
			 in section 402 of the Tariff Act of 1930 (19 U.S.C. 1401a).
					(3)CollectionThe Secretary of Transportation, in
			 consultation with the Secretary of Homeland Security, shall assess and collect
			 the fee for carrying out eligible projects in the transportation trade
			 corridors for the Customs port of unloading of the article that is imported
			 into the United States in commerce.
				(4)DepositAmounts
			 received by the United States in the form of the fee shall be deposited in the
			 account established by subsection (c).
				(5)Termination of
			 feeThe fee established under this subsection shall not apply
			 after the expiration of fiscal year 2022.
				(b)Export
			 fee
				(1)EstablishmentThe Secretary of Transportation, in
			 consultation with the Secretary of Homeland Security and the Secretary of
			 Commerce, shall issue regulations that establish a national trade gateway
			 corridor fee on each article that exported from the United States in
			 commerce.
				(2)Amount
					(A)In
			 generalThe amount of the fee on each article that is exported
			 from the United States in commerce shall be equal to .075 percent of the export
			 value of the article that is subject to the fee or $500, whichever is
			 less.
					(B)Export value
			 definedFor purposes of
			 subparagraph (A), the term export value has the meaning given
			 the term in section 30.1 of title 15, Code of Federal Regulations.
					(3)CollectionThe Secretary of Transportation, in
			 consultation with the Secretary of Homeland Security and the Secretary of
			 Commerce, shall assess and collect the fee for carrying out eligible projects
			 in the transportation trade corridors for the Customs port of loading of the
			 article that is exported from the United States in commerce.
				(4)DepositAmounts
			 received by the United States in the form of the fee shall be deposited in the
			 account established by subsection (c).
				(5)Termination of
			 feeThe fee established under this subsection shall not apply
			 after the expiration of fiscal year 2022.
				(c)Account
				(1)EstablishmentThere
			 is established in the Treasury a separate account for the deposit of fees under
			 this section, which shall be known as the National Trade Gateway
			 Corridor Fund.
				(2)ContentsThe
			 account shall consist of amounts deposited into the account under subsections
			 (a) and (b).
				(3)UseAmounts
			 in the account shall be available to the Secretary of Transportation, as
			 provided in appropriations Acts enacted after the date of the enactment of this
			 Act, for making expenditures before October 1, 2021, to meet the obligations of
			 the United States to carry out this Act.
				4.Apportionment of
			 funds
			(a)Administrative
			 expensesThe Secretary of
			 Transportation shall set aside 2 percent of the amount authorized to be
			 appropriated, from the National Trade Gateway Corridor Fund established by
			 section 3(c), to carry out this Act for each fiscal year to pay the cost of
			 collecting fees on imports and exports under section 3.
			(b)Apportionment
				(1)In
			 generalAfter the set-aside
			 under subsection (a), the Secretary shall apportion amounts remaining available
			 of the amount authorized to be appropriated, from the National Trade Gateway
			 Corridor Fund established by section 3, for a fiscal year to carry out this Act
			 to State departments of transportation in the form of grants for carrying out
			 eligible projects in the transportation trade corridors for the Customs ports
			 of entry with respect to which fees were collected under section 3 in the
			 preceding fiscal year in the ratio that—
					(A)the amount the
			 fees collected for each Customs port of entry under section 3 during the
			 preceding fiscal year; bears to
					(B)the aggregate
			 amount of fees collected for all Customs ports of entry under section 3 during
			 the preceding fiscal year.
					(2)Corridor to more
			 than one StateIf a transportation trade corridor is within the
			 boundaries of more than one State, the Secretary shall apportion the funds
			 apportioned under paragraph (1) for carrying out eligible projects in such
			 corridor among such States as follows:
					(A)Fifty percent of the apportionment in the
			 ratio that—
						(i)the total lane miles of Federal-aid
			 highways in the transportation trade corridor in each of such States; bears
			 to
						(ii)the total lane miles of Federal-aid
			 highways in the transportation trade corridor in all of such States.
						(B)Fifty percent of the apportionments in the
			 ratio that—
						(i)the total vehicle miles traveled on lanes
			 on Federal-aid highways in the transportation trade corridor in each of such
			 States; bears to
						(ii)the total vehicle miles traveled on lanes
			 on Federal-aid highways in the transportation trade corridor in all of such
			 States.
						(3)Period of
			 availabilityAmounts granted to a State department of
			 transportation for carrying out an eligible project in a transportation trade
			 corridor from amounts apportioned under this subsection shall remain available
			 for obligation for a period of 6 years after the last day of the fiscal year
			 for which the funds are authorized to be appropriated. Any amounts so
			 apportioned that remain unobligated at the end of that period shall be
			 allocated to other States for the purpose of funding eligible projects located
			 in transportation trade corridors at the discretion of the Secretary.
				5.Project selection
			 and eligibility
			(a)Selection
			 process guidelinesNot later
			 than 180 days after the date of enactment of this Act, the Secretary of
			 Transportation shall issue project selection guidelines for a State department
			 of transportation to follow in selecting eligible projects for which grants may
			 be made under this Act.
			(b)Minimum
			 requirementsThe selection guidelines issued by the Secretary
			 under this section shall include a requirement that a State department of
			 transportation—
				(1)consult with local
			 governments, port authorities, regional planning organizations, public and
			 private freight shippers, and providers of freight transportation services
			 during the project selection process;
				(2)adhere to
			 applicable metropolitan and statewide planning processes, including sections
			 134 and 135 of title 23, United States Code, in selecting projects for which
			 grants may be made under this Act;
				(3)develop and
			 implement a selection process that is in writing and available to the public;
				(4)develop and
			 implement a process for rating proposed projects for which grants may be made
			 under this Act in accordance with the purposes of this Act; and
				(5)clearly identify
			 the basis for rating projects under the ratings process the State department of
			 transportation developed under paragraph (4).
				6.Grant
			 program
			(a)In
			 generalThe Secretary of Transportation may make a grant under
			 this Act to a State department of transportation having jurisdiction over an
			 area located in a transportation trade corridor.
			(b)Secretarial
			 approvalA grant may only be made under this Act for an eligible
			 project.
			(c)Construction
			 standardsA project to be carried out with assistance under this
			 Act that is for a highway that is on a Federal-aid system (as defined in
			 section 101 of title 23, United States Code) shall be constructed to the same
			 standards that would apply if such project was being carried out with
			 assistance under chapter 1 of title 23, United States Code.
			(d)Federal
			 share
				(1)In
			 generalThe Federal share of
			 the cost of an eligible project for which a grant is made under this Act shall
			 be 80 percent.
				(2)Non-federal
			 shareThe non-Federal share of the cost of an eligible project
			 for which a grant is made under this Act may not be provided from Federal funds
			 made available under any other law (including funds from the Highway Trust
			 Fund).
				(e)Prevailing rate
			 of wageSection 113 of title 23, United States Code, shall apply
			 to an eligible project being carried out with assistance provided under this
			 section in the same manner and to the same extent as such would apply if such
			 project was being carried out with assistance provided under chapter 1 of such
			 title.
			7.Transportation
			 trade corridors
			(a)EstablishmentThe Secretary of Transportation, in
			 consultation with the Secretary of Commerce, shall establish—
				(1)a
			 transportation trade corridor for each Customs port of entry, for which fees
			 were collected under section 3 in the preceding fiscal year, in accordance with
			 subsection (b); and
				(2)the boundaries of
			 the transportation trade corridor for such port of entry.
				(b)Criteria for
			 establishment of corridorsA transportation trade
			 corridor—
				(1)may include areas
			 in more than one State if the States are contiguous;
				(2)may not extend
			 more than 300 miles from the Customs port of entry for which it is established;
			 and
				(3)may only include
			 areas that are used for motor vehicle and cargo movements related to
			 international trade.
				(c)Multiple ports
			 of entryThe Secretary of Transportation may establish under this
			 section a single transportation trade corridor for multiple ports of entry
			 located in close proximity to one another.
			(d)Deadline for
			 establishment of proposed corridorsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall publish in the
			 Federal Register the boundaries of the transportation trade corridors the
			 Secretary proposes to establish under this section.
			(e)Comment
			 periodThe Secretary of Transportation shall provide a period of
			 45 days for comments to be made to the Secretary by the public, and for holding
			 such hearings as the Secretary determines are appropriate to receive comments,
			 concerning the boundaries of the transportation trade corridors proposed by the
			 Secretary under subsection (c).
			(f)Deadline for
			 establishment of final corridorsNot later than one year after date of
			 enactment of this Act, the Secretary of Transportation shall publish in the
			 Federal Register the boundaries of the transportation trade corridors the
			 Secretary is establishing under this section.
			(g)Periodic reviews
			 and modificationsDuring 60-day period ending on September 30
			 before each fiscal year after the first fiscal year for which funds are
			 authorized to be appropriated to carry out this Act, the Secretary of
			 Transportation may conduct such reviews, hold such hearings, and take such
			 other actions as may be necessary to ensure that—
				(1)there is a
			 transportation trade corridor for each Customs port of entry for which fees
			 were collected under section 3 in the preceding fiscal year; and
				(2)the boundaries of
			 such corridor are appropriate to carry out the objectives of this Act.
				8.RegulationsNot later than one year after date of
			 enactment of this Act, the Secretary of Transportation shall issue regulations
			 to carry out the objectives of this Act.
		9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized
			 to be appropriated from the National Trade Gateway Corridor Fund established by
			 section 3 to carry out this Act for each of fiscal years 2012 through 2021 such
			 sums as were deposited in the Fund during the preceding fiscal year under
			 section 3.
			(b)Date available
			 for obligationAuthorizations from the separate account to carry
			 out this Act shall be available for obligation on October 1 of the fiscal year
			 for which they are authorized.
			(c)Grants as
			 contractual obligationsA grant for a highway project under this
			 Act that is approved by the Secretary is a contractual obligation of the
			 Government to pay the Federal share of the cost of the project.
			10.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Eligible
			 projectThe term
			 eligible project means—
				(A)a project or
			 activity eligible for assistance under chapter 1 of title 23, United States
			 Code; and
				(B)a project for
			 construction of or improvements to a publicly owned intermodal freight transfer
			 facility, for providing access to such a facility, or for making operational
			 improvements to such a facility (including capital investment for an
			 intelligent transportation system); except that a project located within the
			 boundaries of a port terminal shall only include the surface transportation
			 infrastructure modifications necessary to facilitate direct intermodal
			 interchange, transfer, and access into and out of the port.
				(2)Federal-aid
			 highwayThe term
			 Federal-aid highway has the meaning such term has under section
			 101 of title 23, United States Code.
			(3)StateThe
			 term State means any of the 50 States, the District of Columbia,
			 and Puerto Rico.
			(4)State department
			 of transportationThe term State department of
			 transportation has the meaning such term has under section 101 of title
			 23, United States Code.
			(5)United
			 StatesThe term United
			 States means the 50 States, the District of Columbia, and Puerto
			 Rico.
			
